DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Claims 6, 8-9, 15-18 have been canceled and replaced with claims 22-28 respectively. 

22. (New) The method of claim 21, wherein the discrepancies comprise types of insurance being requested, required limits, and requested endorsements.

23. (New) The method of claim 21, further comprising allowing an insured to have any requests and outstanding issues sent directly to an agent who represents the insured.

24. (previously presented) The method of claim 23, further comprising allowing the insured to grant to the agent the right to directly act on behalf of the insured via the system.

25. (previously presented) The method of claim 21, further comprising allowing an insurance carrier to directly and automatically interface with the integrated network.

26. (previously presented) The method of claim 25, wherein the insurance carrier provides policy details and endorsement documents.

27. (previously presented) The method of claim 21, further comprising allowing an insurance carrier rating organization to directly and automatically interface with the integrated network.

28. (previously presented) The method of claim 27, wherein the insurance carrier rating organization provides insurance carrier identification and rating information.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claim 21 is allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“automatically, without human intervention or input, comparing the policy requirements of 
the request to the insured’s up to date policy information, if there are any discrepancies between the policy requirements of the request and the insured’s up to date policy information, automatically and without human intervention or input notifying over the integrated network an insurance agent, the insured, and the requestor of the discrepancies, if there are no discrepancies between the policy requirements of the request and the insured’s up to date policy information, automatically, without human intervention or input, generating a certificate of insurance (COD) based on the comparison, and then automatically, without human intervention or input, transmitting the up to date policy information and the COI to the requestor over the integrated network” as recited in independent claim 21.
        
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 
The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Hayes (US 7398220) discloses a system and method for issuing insurance certificates through a Web site using a single database of certificate information for both issuers and receivers of certificates. Interfaces and features are provided for Certificate Holders, Producers, Insurers, and Insured, and for parties who may receive large numbers of certificates. Control and security features enable a Certificate Holder to obtain certificates directly from the disclosed Web site in a manner that is consistent with information entered by a Producer associated with the Insured. The levels of security and control may be tailored to individual Insured parties, and/or to specific types of coverage to be listed on the resulting certificates. Producers may further indicate appropriate approval processes to be imposed on certificate requests for individual insured parties, and/or to specific types of coverage to be certified. The certificate information database maintained by the disclosed system is advantageously accessible to parties that are involved in either in coming or outgoing certificates.

	Scheinuk et al (US 20020198745 A1) disclose a system and method for maintaining and transmitting certificates of insurance. The system includes a certificate server which is in data communication with one or more agency computers and one or more insured computers. An insurance agent using one or more of the agency computers can create a pro form a certificate  of insurance that is transmitted to the certificate server. The agent can configure the certificate server to allow an insured to request issuance of one or more certificates of insurance regarding an insurance policy that is held by the insured. Further, the agent can prepare one or more replacement certificates and request the certificate server to automatically transmit the replacement certificates to existing certificate holders. The certificate server provides security to ensure that unauthorized individuals do not issue certificates. Further, insureds can use the certificate server to request information regarding each of the certificates that have been issued with respect to insurance policies that are held by the insured.

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        



July 2, 2022